Citation Nr: 9922370	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for a scar above the 
left eye.  

4.  Entitlement to service connection for residuals of dental 
trauma


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1995, and a statement of the case was issued that 
same month.  A substantive appeal was received in April 1995.

In his October 1994 VA Form 21-526, the veteran referred to a 
"scar over left eye," and entitlement to service connection 
for such a disorder considered by the RO in the January 1995 
rating decision from which this appeal arises.  In his notice 
of disagreement, the veteran again referred to a scar over 
the left eye.  However, in an April 1995 written typed 
communication, with reference to this claim, the word 
"left" was crossed out and the word "right" inserted in 
its stead.  In view of this communication from the veteran 
and noting a September 1962 service medical record entry 
which refers to a laceration above the right eye treated with 
sutures, the Board believes that the veteran has now advanced 
a new claim of entitlement to service connection for a scar 
above the right eye.  This matter has not been adjudicated by 
the RO and is hereby referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  There is no medical diagnosis of a current acquired 
psychiatric disability. 

2.  There is no medical evidence of an increase in severity 
of a preexisting eye disability during service, nor is there 
medical evidence linking any current eye disability (which 
can be considered a disease under VA laws and regulations) to 
the veteran's active military service.

3.  There is no medical evidence of a current scar over the 
left eye which is related to the veteran's active military 
service. 

4.  There is medical evidence of current dental disorders of 
certain teeth and medical evidence of dental trauma during 
service involving the same teeth.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for eye disability due to aggravation of a preexisting 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The veteran's claim of entitlement to service connection 
for a scar above the left eye is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran's claim of entitlement to service connection 
for residuals of dental trauma is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

A pre-existing disease or injury will be considered to have 
been aggravated in service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  38 C.F.R. § 3.306.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c).  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable laws and regulations for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Because 
refractive error is not a disease or injury, service 
connection may not be granted unless the condition was 
subject to superimposed disease or injury during military 
service.  VAOPGCPREC 82-90 (1990).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

However, in reviewing a claim for service connection, the 
initial question is whether the claim is well-grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The second and third Caluza 
elements can also be satisfied under 38 C.F.R. 3.303(b) by: 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997) (claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology).

I.  Chronic Acquired Psychiatric Disability.

Service medical records show symptoms and treatment for 
anxiety in March, April and May 1962, but is appears that the 
veteran's anxiety problem was acute in nature and did not 
result in a chronic psychiatric disability.  In this regard, 
the Board notes that no diagnosis of a chronic psychiatric 
disorder was made during service.  The March 1962 clinical 
entry referred to acute severe anxiety reaction, the April 
1962 clinical entry lists an impression of not psychiatric 
disease evident, and the May 1962 clinical record refers to 
acute anxiety reaction.  Significantly, the veteran's 
psychiatric status was clinically evaluated as normal at the 
time of discharge examination in September 1964.  

The Board notes here that the veteran has not presented any 
medical evidence of a diagnosis of current chronic 
psychiatric disability, nor is there any medical evidence 
suggesting that he currently suffers any psychiatric 
symptomatology (even without a medical diagnosis) which are 
related to the symptomatology noted during service.  The 
Board recognizes the veteran's contentions, but matter of 
medical diagnosis and medical causation must be addressed by 
trained medical personnel, and the veteran's lay assertions 
in this regard cannot constitute evidence to render a claim 
well-grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Without a medical diagnosis of current 
psychiatric disability and medical evidence linking such a 
current disability to service, the veteran's claim must be 
viewed as not well-grounded.  

he Board views this discussion as sufficient to inform the 
veteran of the elements of a well-grounded claim.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet.App. 69 (1995).  Further, to the extent that the veteran 
may be aware of such medical evidence of current disability 
and a nexus to service, the Board hereby informs him that 
such evidence is necessary to well-ground his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997). 

II.  Eye Disability.

After reviewing the claims file, the Board must also conclude 
that the veteran's eye disability claim is not well-grounded.  
Service medical records refer to several eye disorders.  
Stabismus, corrected by glasses, was noted on entrance 
examination in December 1961.  Pre-service eye muscle 
surgical procedures were reported by the veteran.  A June 
1962 ophthalmologic examination discloses that the veteran's 
muscle balance was esotropic, and that he had a diagnosis of 
hyperopic astigmatism with amblyopia.  In July 1963, he 
underwent resection of the lateral rectus muscle of the left 
eye, for strabismus and esotropia.  Service separation 
examination conducted in September 1964 discloses that the 
veteran had hypermetropia, bilateral, moderate, correctable 
with glasses.  His uncorrected distance vision was 20/70 in 
the right eye, 20/100 in the left, with both eyes corrected 
to 20/20 for far vision.

The veteran submitted a post-service private medical 
statement from Forrest W. Shed, O.D.  Dr. Shed's March 1995 
statement disclosed that the veteran had diagnoses of 
hyperopia, presbyopia, and astigmatism.  His unaided vision 
was 20/1000; his corrected vision was 20/20.  The Board 
accepts Dr. Shed's statement as sufficient medical evidence 
of current eye disability for well-grounded purposes.  
Caluza. 

For purposes of information only, and without reliance 
thereon, the Board notes that strabismus is defined as 
deviation of the visual axis of an eye toward that of the 
other eye, usually resulting in diplopia.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARYD 1587 (27th ed. 1988).  Esotropia is 
strabismus with deviation of one eye toward the visual axis 
of the other eye, so that diplopia results.  Amblyopia is 
impairment of vision without detectable organic lesion of the 
eye; strabismic amblyopia results from suppression of vision 
in one eye to avoid diplopia (double vision).  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 56 (27th ed. 1988).  

Hyperopia is "that error of refraction in which rays of 
light entering the eye parallel to the optic axis are brought 
to a focus behind the retina, as a result of the eyeball 
being too short from front to back."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 795-796 (27th ed. 1988).  Presbyopia is 
hyperopia and impairment of the vision due to advancing years 
or to old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1352 (27th 
ed. 1988).  Astigmatism is the unequal curvature of the 
refractive surfaces of the eye.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 159 (27th ed. 1988).

As noted above, refractive error of the eye is generally not 
a disease or injury within the meaning of applicable 
regulations authorizing veterans' benefits.  38 C.F.R. 
§ 3.303(c).  However, while most refractive error, such as 
astigmatism, is congenital, it may also occur as a result of 
trauma.  See Browder v. Brown, 5 Vet. App. 268, 272 (1993).  
Therefore, the Board has considered whether there is any 
evidence that the veteran acquired any of these disorders in 
service as a result of trauma.  However, there is no evidence 
or opinion of record which reflects that the veteran incurred 
an eye disease or trauma which result in vision impairment in 
service.  In particular, the Board notes that only one 
episode of trauma was noted in the veteran's service medical 
records, in September 1962, and a diagnosis of astigmatism 
was previously noted in June 1962.  Thus, the record is 
devoid of any evidence that the veteran's astigmatism is due 
to any eye trauma.  The Board also notes that the veteran 
does not contend that any of his current eye disorders is due 
to trauma.  

As to the eye problems noted at entry to service and during 
service, there is also no basis for service connection.  It 
appears that the veteran had preexisting problems with his 
eye in terms of deviation of the eye.  The ameliorative 
surgery performed in July 1963 resulted in improvement of 
uncorrected distance vision from the 20/400 bilateral vision 
recorded on entrance to service to 20/70 in the left eye and 
20/100 in the right on service discharge in 1964.  

The veteran alleges that his current loss of vision is 
because the ameliorative surgery in service "failed."  
However, the veteran has no medical expertise to provide such 
a diagnosis, and he has not submitted any medical evidence 
which supports his claim.  In fact, the 1995 statement from 
his ophthalmologist does not include a diagnosis of 
strabismus, so it does not appear that the veteran has a 
current diagnosis of strabismus.  Thus, the veteran's 
contention that eye surgery provided in service "failed" is 
not accepted as credible for purposes of establishing a well-
grounded claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

III.  Left Eye Scar.

The veteran (at least at the time of his original claim and 
at the time he filed a notice of disagreement) asserted that 
he suffers from a scar above the left eye.  As such a 
disorder is (in the Board's view) capable of observation by a 
lay person, the Board accepts (for the sake of argument) that 
there is competent evidence of current disability.  However, 
there is no medical evidence linking any scar above the left 
eye to service.  

Service medical records do not document any left eye scar.  
The veteran's assertion regarding an altercation during 
service resulting in a laceration above the left eye is not 
supported by service medical records.  There is also no 
showing of any other injury during service resulting in a 
scar above the left eye.  Further, there is nothing in the 
service medical records showing any scar resulting from eye 
surgery during service.  No scars were reported on separation 
examination in September 1964.  

In sum, without medical evidence linking a current scar above 
the left eye to service, the veteran's claim based on a left 
eye scar is not well-grounded. 

IV.  Residuals of Dental Trauma.

With regard to the dental trauma claim, the Board finds 
sufficient medical evidence to render this claim well-
grounded.  An April 1995 statement from Rick Blankenship, 
D.D.S. documents current dental problems with teeth #8 and 
#24.  A review of service medical records shows that the 
veteran was treated for lacerations above the right eye, the 
bridge of the nose, and the right ear on September 3, 1962 in 
connection with injuries received in a fight.  The veteran 
asserts in an April 1995 statement that an appointment was 
made at the time of such inservice treatment to be seen at 
the dental clinic for "one broken tooth and one chipped 
tooth."  A service medical record (Dental Standard Form 603) 
documents treatment on September 4, 1962 for what was 
described as"Chipped tooth #8, 24 Teeth capped, ZnoE."  
Given the nature of the injury and the current dental 
findings, the Board believes the claim is well-grounded.  38 
U.S.C.A. § 5107(a). 


ORDER

The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder, for eye disability, and for 
a scar above the left eye are not well-grounded.  To this 
extent, the appeal is denied. 

The veteran's claim of entitlement to service connection for 
dental trauma is well-grounded.  To this extent, the appeal 
is granted, subject to the directions set forth in the 
following remand portion of this decision. 


REMAND

For reasons set forth above, the Board views the veteran's 
dental trauma claim as well-grounded.  The Board also views 
the question of dental trauma to be of sufficient medical 
complexity to warrant further development of the medical 
evidence.  Further, the Board notes that there are several 
dental x-rays of record, some undated, which apparently have 
not been considered in the determination as to whether the 
veteran incurred dental trauma in service. 

For the reasons set forth above, this dental trauma issue is 
REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA dental examination for 
the purpose of ascertaining whether he 
suffers from any residuals of dental 
trauma suffered during service.  It is 
imperative that the claims file 
(including service medical records with 
x-rays) be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner's 
attention should be specifically directed 
to the September 4, 1962, reference to 
teeth #8 and #24 and treatment therefore.  
After reviewing the service medical 
records and examining the veteran, the 
examiner should offer an opinion as to 
whether the veteran suffers from any 
residuals of dental trauma related to 
service. 

2.  The RO should then review the 
expanded record and determine whether the 
veteran's dental trauma claim can be 
granted.  If the benefit sought is not 
granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative are free to submit 
additional evidence and argument in support of his dental 
trauma claim.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

